194 F.3d 1340 (9th Cir. 1999)
United States of America, Plaintiff-Appellant-Cross-Appellee,v.Brenda Lee Working, Defendant-Appellee-Cross-Appellant.
Nos. 98-31021, 98-30122.
United States Court of Appeals, Ninth Circuit
November 1, 1999

ORDER
Hug, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, United States v. Working, 175 F.3d 1150 (9th Cir. 1999), is withdrawn.